Citation Nr: 1202118	
Decision Date: 01/20/12    Archive Date: 01/30/12

DOCKET NO.  08-08 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD). 

2.  Entitlement to a compensable rating for a left shoulder shell fragment wound scar with retained foreign body. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Donna D. Ebaugh


INTRODUCTION

The Veteran served on active duty from February 1965 to January 1969.  He is a recipient of the Purple Heart medal. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision of the RO in San Juan, the Commonwealth of Puerto Rico.

The Board observes that the Veteran initially requested a travel board hearing in connection with his appeal.  However, he withdrew his travel board hearing request in writing, in June 2008 and requested a videoconference hearing instead.  Then, in July 2008, he withdrew his hearing request altogether.  Therefore, the Board considers his request for a hearing to be withdrawn.  38 C.F.R. § 20.702(e) (2011).  

The Board acknowledges that the Veteran submitted additional evidence in support of his claim, following certification to the Board, with a waiver of review by the Agency of Original Jurisdiction. 

In this case, the Veteran has been diagnosed with PTSD, a depressive disorder not otherwise specified, and an anxiety disorder.  The United States Court of Appeals for Veterans Claims (Court) has held that claims for service connection for PTSD encompass claims for service connection for all psychiatric disabilities.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Thus, the Board has recharacterized the Veteran's psychiatric appeal, as is listed on the title page of this decision.  

The issue of a separate compensable rating for a muscle group injury due to the service-connected residuals of a shrapnel wound is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  The Veteran has been diagnosed as having PTSD, conforming to the DSM-IV, as a result of his combat experiences.  

2.  The Veteran's left shoulder shrapnel wound scar is superficial and tender; however, it is not associated with underlying soft tissue damage, is approximately 9 square centimeters, is not unstable, and does not cause limitation of motion.  

3.  A VA physician provided the opinion that the Veteran's diagnosed degenerative joint disease in the left shoulder is the result of the service-connected small foreign body.  

4.  For the entire period on appeal, the left shoulder (minor) disability was productive of limited range of motion of the arm at the shoulder.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for an acquired psychiatric disorder including PTSD have been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011), § 3.304(f) (2011) (as amended by 75 Fed. Reg. 39,843-39,852 (July 13, 2010) & 75 Fed. Reg. 41,092 (July 15, 2010).  

2.  The criteria for a separate compensable rating for a left shoulder scar with pain have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 4.69, 4.71a, Diagnostic Code 7800-7805 (2002-2011).

3.  The criteria for a separate 20 percent rating for arthritis of the left shoulder due to a shrapnel wound with retained foreign body have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 4.69, 4.71a, Diagnostic Code 5003, 5201 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

Regarding the issue of service connection for PTSD, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.  

Regarding the issue of an increased rating, a letter satisfying the notice requirements under 38 C.F.R. § 3.159(b)(1) was sent to the Veteran in September 2006, prior to the initial RO decision that is the subject of this appeal.  The letter informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  The letter also advised the Veteran as to how VA assigns disability ratings and effective dates as per Dingess.  

Next, VA has a duty to assist a Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011). 

In compliance with its duty to assist, the RO associated the Veteran's service treatment records and private treatment records with the claims file.  The Veteran was also afforded VA examinations regarding the increased rating issue on appeal, in January 2007 and October 2007.  The Board finds the January 2007 adequate regarding the examiner's observations of the scar as the examiner conducted a thorough physical examination of the scar, reviewed the claims file, and provided the information necessary to evaluate his scar under the applicable rating criteria.  However, the Board finds the January 2007 VA examination inadequate regarding range of motion findings for the left shoulder as the report did not indicate whether the Veteran felt pain on motion or address whether the Veteran experienced flare-ups.  Further, there is no indication that the ranges of motion were tested with repetition.  The Board finds the October 2007 VA examination report to be thorough and adequate upon which to base a decision with regard to his claim.  The October 2007 VA examiner reviewed the claims file, personally interviewed and examined the Veteran, including eliciting a history from him, and provided the information necessary to evaluate his disability under the applicable rating criteria.  There is no indication that the October 2007 VA examiner was not fully aware of the Veteran's past medical history or that he misstated any relevant facts.  

There is no objective evidence indicating that there has been a material change in the severity of his left shoulder disability since the January 2007 (scar) and October 2007 (limitation of motion) VA examinations.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  VAOPGCPREC 11-95.

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Based on the foregoing, the Board finds that no additional assistance is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Service Connection

In the present case, the Veteran seeks service connection for PTSD.  He has also been diagnosed with an anxiety disorder and depressive disorder not otherwise specified. 

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §1110 (West 2002).  If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b) (2011).  However, continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b) (2011).

Further, service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2011).  

The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection for PTSD requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (conforming to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)); (2) medical evidence establishing a link between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2011). 

The Board notes that a recent regulatory change has eliminated the requirement for corroboration of a claimed in-service stressor if it is related to the Veteran's fear of hostile military or terrorist activity.  It is necessary that a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, provided that the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service.  38 C.F.R. § 3.304(f)(3)(2011).  The Board further notes that these revised regulations apply in cases like the Veteran's, which were appealed to the Board prior to July 13, 2010, but not decided by the Board as of that date.  75 Fed. Reg. 41092 (July 15, 2010) (to be codified at 38 C.F.R. § 3.304(f)(3)).

In this case, the Veteran's claimed in-service stressor is conceded as his DD-214 reflects that he received the Purple Heart for wounds he incurred in combat.  He is already service connected for an injury due to a grenade shrapnel wound to his left shoulder.  Therefore, the Board finds that there is sufficient credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  

Further, the Board finds that the requirements for service connection of PTSD under 38 C.F.R. § 3.304(f)(3) have been met, despite conflicting opinions regarding whether the Veteran meets the DSM-IV criteria for a diagnosis of PTSD.  Specifically, two private psychiatrists have opined the Veteran has a current diagnosis of PTSD, based on stressors that are consistent with the places, types, and circumstances of the Veteran's service and fulfillment of the criteria listed in the DSM-IV, although they have not specifically identified the DSM-IV per se.  Additionally, a VA-contracted Vet Center Social Worker has opined that the Veteran has PTSD based on his in service stressors and his current symptomatology.  However, the Board acknowledges that the October 2007 VA examiner opined that the Veteran did not meet all of the DSM-IV criteria.  

Regarding the Veteran's current psychiatric symptoms, a September 2006 letter from a Vet Center Social Worker indicated a diagnosis of PTSD and that the Veteran had reported symptoms including nightmares, memories about war events, hyperalertness, depression, anxiety, anger, avoidance of activities, isolation, concentration and memory problems, and emotional numbness.  Additionally, he reported to Dr. T. that he avoids watching the news and television shows related to war as they are a trigger for him. 

The Board finds the Veteran is competent to report that he avoids stimuli including news and television shows related to war, as this comes to him through his senses.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  The Board also finds his statements credible.

Regarding medical evidence of a diagnosis of PTSD in conformity with the DSM-IV, the Board finds that this element has been met.  Specifically, following a thorough interview with the Veteran including his report of service stressors including being ambushed and suffering a permanent injury due to a grenade, the Vet Center Social Worker diagnosed PTSD in accordance with the DSM-IV criteria.  Further, as noted, two private psychiatrists conducted thorough interviews with the Veteran and diagnosed PTSD. 

The Board is aware that the two private psychiatrists are physicians at the health clinic where the Veteran was the director at the time the letters were written. However, as their reports are corroborated by the VA-contracted Vet Center, the Board has no reason to doubt the credibility of the psychiatrists merely because they may have been subordinates of the Veteran.   

Further, the Board finds the diagnoses were rendered in conformity of the DSM-IV criteria for PTSD because both of the PTSD diagnoses were rendered following the Veteran's report that he was exposed to at least one traumatic event in which (1) he experienced, witnessed, or was confronted with an event that involved actual or threatened death or serious injury, or a threat to the physical integrity of himself or others, and (2) his response involved intense fear, helplessness, or horror.  Further, he described ways in which the traumatic event is persistently reexperienced, through nightmares and intrusive recollections.  He also described persistence of avoidance of stimuli associated with the trauma including avoiding watching the news and television shows related to war.  He also described persistent symptoms of difficulty sleeping and waking to his wife telling him that he was shooting with his fingers in his sleep.  In addition, he has described the duration of his psychiatric symptoms as lasting for significantly more than one month.  In fact, the evidence indicates that he has sought treatment for PTSD symptoms since July 2005.  Based on the foregoing, the Board finds that the criteria for a diagnosis of PTSD listed under the DSM-IV have been met.  

Regarding the element of medical evidence establishing a link between current symptoms and an in-service stressor, as noted above, the two private psychiatrists and the Vet Center Social Worker have linked the Veteran's PTSD to his in-service stressors.  

Next, the Board finds credible supporting evidence that the Veteran's stressors occurred despite service treatment records' silence as to complaints or treatment for psychiatric issues and the lack of official stressor verification.  Specifically, the Board has made a credibility determination that the Veteran's claimed stressors are consistent with the places, types, and circumstances of his service.  As noted above, the Veteran's DD-214 and personnel records confirm that he served in Vietnam and he is a recipient of the Purple Heart medal.  

The Board has also considered the Veteran's consistent descriptions of his stressors and the fact that the Veteran is service-connected for a shrapnel wound to the left shoulder.  As finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider the internal consistency of the Veteran's statements, facial plausibility, consistency with other evidence submitted on behalf of the claimant, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007).  Given the totality of the evidence, the Board finds that the evidence favors a finding that the Veteran's claimed stressors occurred.

The Board acknowledges the negative VA opinion of record.  In December 2007, the Veteran underwent a VA examination regarding PTSD only.  The examiner reviewed the claims file and conducted a thorough interview with the Veteran regarding his in-service stressors and current symptomatology.  The VA examiner indicated that the in-service stressors did in fact occur.  However, the VA examiner opined that the Veteran did not meet the DSM-IV criteria regarding avoidance of stimuli.  The VA examiner did not address the Veteran's contentions that he avoids the news and war movies that he reports are triggers for him.  The examiner also placed great significance on the fact that the two psychiatrists who had diagnosed PTSD were also subordinates of the Veteran but failed to state a reason, other than their employment, why they should be viewed as not credible.  Additionally, he dismissed the Vet Center diagnosis of PTSD as inadequate because the diagnosis was rendered by a social worker and not a psychiatrist.  He did  not consider the social worker's extensive experience with treating war veterans with PTSD.  The Board places little probative value on the VA examiner's opinion because he did not address the Veteran's avoidance of news and war movies and he did not express an adequate basis for doubting the two private opinions and the Vet Center opinion.  

The VA examiner filed an addendum opinion in January 2008 following review of a social and industrial survey and confirmed the December 2007 findings were unchanged.

As the Veteran's stressors have been shown to have occurred in service, and two private psychiatrists and a Vet Center social worker have confirmed that the Veteran's current symptoms combined with his experiences in Vietnam are sufficient to support a diagnosis of PTSD, the Board finds that the doctrine of reasonable doubt supports a grant of service connection for PTSD.  

The Board additionally notes that the Veteran has been diagnosed with other acquired psychiatric disorders including a depressive disorder not otherwise specified and an anxiety disorder.  As noted in the introduction, the claim was recharacterized as a claim for an acquired psychiatric disorder, to include PTSD, pursuant to Clemons.  The Board notes that in granting service connection for PTSD it is granting service connection for a psychiatric disability that is rated under the General Schedule for psychiatric disabilities.  Symptoms of depression and anxiety are considered in that rating.  In this regard, the Veteran would not be entitled to separate and additional ratings for anxiety or depression or any similar psychiatric disorder in the present case, as manifestations of a disability under multiple diagnoses (i.e., pyramiding) is to be avoided under 38 C.F.R. § 4.14.  That is, a claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).

Based on the foregoing, the Board finds that service connection for an acquired psychiatric disorder, including PTSD, should be granted. 

Increased Rating

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2011).  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2011).

However, the Board has been directed to consider only those factors contained wholly in the rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding it appropriate to consider factors outside the specific rating criteria in determining level of occupational and social impairment).

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2011).  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2011).

The Veteran was granted service connection for his left shoulder scar with a retained foreign body in March 1982.  A noncompensable rating was assigned under Diagnostic Code (DC) 7805.  

The present claim arose in July 2006, when the Veteran filed a claim for an increase in his disability rating stating that his disability had worsened as he had loss of range of motion in his left shoulder.  As noted above, the disability was initially rated as noncompensable under DC 7805.  DC 7805 instructs VA to rate any disabling effects that are not addressed by DCs 7800-7804, under the appropriate diagnostic code.  In this case, the Veteran's primary complaint is that he has decreased range of motion due to the shrapnel injury.  As explained below, the Board finds that his limitation of motion is not due to the scar itself, but rather is due to degenerative joint disease of the left shoulder that has been related to the small foreign body, for which a separate 20 percent rating is warranted.  The Board also finds that a compensable rating is warranted for a scar that is superficial and painful under DC 7804, but no other compensable ratings are warranted under the remaining skin rating codes.  A separate rating for a muscle group injury is addressed in the Remand section below. 

Regarding whether an increased rating is warranted under the Diagnostic Codes related to skin disabilities, during the pendency of the Veteran's appeal, the regulations pertaining to the evaluation of skin disabilities was amended.  See 73 Fed. Reg. 54708 (effective Sept. 23, 2008).

The VA General Counsel has held that where a law or regulation changes during the pendency of a claim for increased rating, the Board should first determine whether application of the revised version would produce retroactive results.  In particular, a new rule may not extinguish any rights or benefits the Veteran had prior to enactment of the new rule.  See VAOPGCPREC 7-2003 (Nov. 19, 2003).  However, if the revised version of the regulation is more favorable, the implementation of that regulation under 38 U.S.C.A. § 5110(g), can be no earlier than the effective date of that change.  VA can apply only the earlier version of the regulation for the period prior to the effective date of the change.

The new criteria only apply to claims filed on or after October 23, 2008, or if a request is made by a veteran for review under these clarified criteria who was previously rated under 38 C.F.R. § 4.118, Diagnostic Codes 7800, 7801, 7802, 7803, 7804, or 7805.  Here, the case was certified to the Board prior to the existence of the new regulations that went into effect in October 2008.  Thus, the RO only considered the old rating criteria.  The new criteria involves the addition of disfigurement characteristics related to scars and burns of the head, face, or neck, which do not apply to the present case as the scar in question is on the Veteran's shoulder.  Further, the new criteria combined the old Diagnostic Codes 7803 (superficial scars that are unstable) and 7804 (superficial scars that are painful) into one diagnostic code for scars that are unstable and/or painful with a note that an additional 10 percent for each scar that is both unstable and painful.  There is no new DC 7803.  Diagnostic Code 7805 changed from rating a scar for limitation of function to a rating to evaluate any disabling effects not considered in a rating provided by diagnostic codes 7800-7804, under an appropriate diagnostic code. 

In this case, the new regulation regarding disfigurement of the head, face, or neck is not applicable as the scar at issue is on the Veteran's shoulder.  Next, as discussed below, the Board is granting a separate compensable rating for a superficial and painful scar.  This is the maximum schedular rating available under both codes.  The Veteran would not be entitled to a higher rating for his superficial and painful scar under the new regulations and thus is not prejudiced by application of the old regulations regarding painful and unstable scars.  Lastly, the Veteran is not prejudiced for lack of application of the new Diagnostic Code 7805 regarding a rating for disabling effects other than those addressed in DCs 7800-7804, as the Board is granting herein a separate rating for limitation of motion related to associated degenerative joint disease and Remanding the issue of any potentially disabling muscle injury that may be related to the shrapnel wound that caused the scar in question.  Further, he has not requested that VA consider the new regulations for retroactive application.  

Prior to the revisions made in 2008, under Diagnostic Code 7800, a 10 percent rating is assigned for one characteristic of disfigurement for scars of the head, face, or neck.  As the Veteran's scar is of his shoulder, and not the head, face or neck, a higher rating under DC 7800 is not warranted.  

Diagnostic Code 7801 (scars other than the head, face, or neck that are deep or that cause imitated motion) provides a 10 percent rating for scars that cover an area or areas exceeding 6 square inches (39 sq. cm.); a 20 percent rating for scars that cover an area or areas 12 square inches (77 sq. cm.); a 30 percent rating for scars that cover an area or areas exceeding 72 square inches (465 sq. cm.); and a 40 percent rating for scars that cover an area or areas exceeding 144 square inches (929 sq.cm.). Note (1) provides that scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined in accordance with Sec.4.25 of this part. Note (2) provides that a deep scar is one associated with underlying soft tissue damage. 

Diagnostic Code 7802 (scars other than the head, face, or neck that are superficial and do not cause imitated motion) provides a 10 percent rating for scars that cover an area or areas exceeding 144 square inches (929 sq. cm.) or greater. Note (1) provides that scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined in accordance with Sec.4.25 of this part. Note (2) provides that a superficial scar is one not associated with underlying soft tissue damage.

Diagnostic Code 7803 and 7804 assign a maximum 10 percent evaluation for superficial unstable scars (Diagnostic Code 7803) or superficial scars, painful on examination (Diagnostic Code 7804).  Note (1) to Diagnostic Code 7803 defines an unstable scar as one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) to Diagnostic Code 7803 defines a superficial scar as one not associated with underlying soft tissue damage.  

Diagnostic Code 7805 (other scars) provides for a rating based on limitation of function of the affected part.  

As an initial matter, regarding whether the scar at issue here is deep or superficial, the January 2007 VA examination report indicated that the Veteran's left shoulder scar is not associated with any underlying tissue damage.  As the regulations provide that a superficial scar is one not associated with underlying soft tissue damage, the Board has considered the diagnostic codes that pertain to superficial scars.  The Board has also considered the diagnostic codes relative to deep scars in the event that those codes may be favorable to the Veteran given his retention of the small foreign body in the soft tissue.  

Having considered all of the skin diagnostic codes, the Board finds that a compensable rating is warranted for a scar that is superficial and painful, but no other diagnostic codes.  Specifically, at the January 2007 VA examination, the VA examiner noted that on physical examination, the scar was tender.  Therefore, a compensable rating is warranted under DC 7804 for a superficial and painful scar.  The Board acknowledges that the Veteran may be entitled to ratings under each of the skin disability codes, as well as the diagnostic codes related to degenerative arthritis, including limited motion that may be caused by degenerative arthritis.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994) (where a veteran with a service-connected facial injury sought an increased rating, the veteran's disability was to be properly assigned compensable ratings under separate codes for disfigurement, tender and painful scars and muscle injury).  

Regarding the remaining skin disability codes, compensable ratings are not warranted as the Veteran's scar is not of the head, face or neck (10 percent, DC 7800), is not at least six square inches or 144 cm (10 percent, DCs 7801, 7802), the scar is not unstable (10 percent, DC 7803), and the scar itself does not cause limitation of motion or other function (DC 7805).  



Indeed, the Veteran's left shoulder scar has been noted to be approximately 8 or 9 cm in length, not six square inches or 144 cm.  See August 1966 service treatment record, January 2007 VA examination report, and October 2007 VA examination report.  Compensable ratings are not warranted under DCs 7801 or 7802. 

Regarding a higher/separate rating for a scar that is superficial and unstable, the Veteran has not reported that the scar has frequent loss of skin covering the scar (i.e., unstable).  The January 2007 VA examiner specifically found that there was no ulceration or breakdown over the scar.  The Board acknowledges that the January 2007 VA examiner found that the scar was darker than normal, but there is no indication that any discoloration means the scar is unstable.  Therefore, a compensable rating is not warranted under DC 7803. 

Regarding a compensable rating for a scar on the basis of limitation of function, the Veteran has not reported that the scar itself pulls his skin when he moves his shoulder or otherwise affects his ability to move his arm.  The January 2007 VA examiner noted that the scar does not have induration or inflexibility.  Again, the Board has considered the finding by the January 2007 VA examiner that the scar was darker than normal, but finds that the color of the scar does not cause limitation of function.  Thus an increased rating on the basis of limitation of function is not warranted. 

Further, the Board acknowledges that the January 2007 VA examiner found that the scar caused limitation of motion, however the October 2007 VA examination report concluded that the Veteran's limitation of motion is caused by his degenerative joint disease in the left shoulder.  The Board places a higher probative value on the October 2007 VA examination report as the October 2007 VA examiner more thoroughly evaluated the Veteran's limitation of motion and conducted X-rays of the left shoulder, which demonstrated degenerative joint disease and tendonitis in the left shoulder.  As discussed below, the October 2007 VA examiner opined that the limitation of motion was due to the degenerative joint disease which was also caused by the shrapnel injury to the left shoulder.  Therefore, the Board finds that the Veteran is not entitled to a compensable rating for limitation of motion under DC 7805. 

However, as discussed immediately above, there is ample evidence establishing that the Veteran's diagnosed degenerative joint disease of the left shoulder, which was shown on X-ray, is related to his service connected shell fragment wound.  Notably, X-rays taken in conjunction with the October 2007 VA examination noted an impression of mild degenerative changes in the left shoulder.  Further, the X-ray report indicated a diagnosis of [left] shoulder mild degenerative joint disease and tendonitis.  (The X-ray was of the left shoulder, completed in connection with the VA examination of the left shoulder, and the problem listed on the X-ray report was left shoulder pain and decreased range of motion.  Therefore, the Board has inferred that the diagnoses of "right" shoulder mild degenerative joint disease and tendonitis in the X-ray report were typographical errors.)  The October 2007 VA examiner has related the Veteran's left shoulder degenerative joint disease to the shrapnel wound which caused the service-connected scar and retained small foreign body.  Sufficient rationale was provided to support this opinion.

Diagnostic Code 5003 governs the application of ratings for degenerative joint disease and instructs VA to rate according to the limitation of motion codes under the appropriate diagnostic codes for the specific joint involved.  Other instructions apply if the limitation of motion would otherwise be noncompensable under the appropriate diagnostic codes.  However, as in this case, the Board finds that a 20 percent rating is warranted under the musculoskeletal codes for limitation of motion.  

Significantly, the provisions of 38 C.F.R. § 4.71a expressly provide for the application of different rating criteria depending upon whether a Veteran's minor (non-dominant) or major (dominant) side is being evaluated.  See 38 C.F.R. § 4.69 (2011).  Because the Veteran in this case is right-hand dominant (see October 2007 VA examination report), his left shoulder disability affects his minor, non-dominant side.  

Normal ranges of motion of the shoulder are flexion (forward elevation) from 0 degrees to 180 degrees, abduction from 0 degrees to 180 degrees, external rotation from 0 degrees to 90 degrees, and internal rotation from 0 degrees to 90 degrees.  38 C.F.R. § 4.71, Plate I.

Under DC 5200, favorable ankylosis of the scapulohumeral articulation (abduction is possible to 60 degrees and the individual can reach his or her mouth and head) warrants a 20 percent rating for the minor arm.  Intermediate ankylosis (between favorable and unfavorable) warrants a 30 percent rating for the minor arm.  Unfavorable ankylosis (abduction is limited to 25 degrees from the side) warrants a 40 percent rating for the minor arm.

Under DC 5201, for a non-dominant arm, a 20 percent evaluation is provided for limitation of motion of the arm at shoulder level or midway between the side and shoulder level.   A 30 percent rating is assigned when there is limitation to 25 degrees from the side.

DC 5202 provides for a 20 percent rating for the minor arm if there is malunion of the humerus with moderate or marked deformity, or if there are infrequent recurrent episodes of dislocation of the scapulohumeral joint with guarding of movement only at the shoulder level or frequent recurrent episodes of dislocation of the scapulohumeral joint with guarding of all arm movements.  A 40 percent rating is warranted for the minor arm if there is fibrous union of the humerus.  A 50 percent rating is warranted for the major arm for nonunion of the humerus, or false flail joint.  A maximum 70 percent rating is warranted for the minor arm for loss of head of humerus, or flail shoulder.

Under DC 5203, a compensable evaluation is warranted for malunion of the clavicle or scapula, or nonunion of the clavicle or scapula without loose movement.  A 10 percent evaluation is warranted for nonunion of, or dislocation of, the clavicle and scapula with loose movement, for both the major arm, and the minor arm. 

In addition, the Board acknowledges that in evaluating musculoskeletal disabilities, consideration must be given to additional functional limitation due to factors such as pain, weakness, fatigability, and incoordination.  See 38 C.F.R. §§ 4.40 and 4.45; DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  The Court has held that diagnostic codes predicated on limitation of motion do not prohibit consideration of a higher rating based on functional loss due to pain on use or due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  VA regulations require that a finding of dysfunction due to pain must be supported by, among other things, adequate pathology.  38 C.F.R. § 4.40 ("functional loss due to pain is to be rated at the same level as the functional loss when flexion is impeded"); see Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1993).
	
For the following reasons, the Board finds that for entire period on appeal, a 20 percent rating, but no higher, is warranted under DC 5201.  Specifically, at the October 2007 VA examination, ranges of motion were recorded as follows: flexion to 80 degrees before pain, abduction to 70 degrees before pain, external rotation to 40 degrees before pain.  Further, the Veteran reported that he experiences weekly flare-ups that last for hours at a time.  The examiner noted that during a flare-up, the Veteran is unable to move his left shoulder over 90 degrees of flexion and abduction.  As the Veteran has motion limited at the shoulder level (90 degrees) a 20 percent rating for the minor joint is warranted.  

The criteria for a higher (30 percent) rating is not established, however.  Loss of range of motion to 25 degrees from the side is no where nearly demonstrated.  

The Board has also considered the DeLuca provisions regarding limitation of function and indeed has assigned the rating that applies to the limitation of motion experienced during the Veteran's flare-ups.  38 C.F.R. § 4.71a.  Symptoms causing functional limitations, such as pain, incoordination and fatigue, are characteristics that the veteran is competent to provide testimony, as they are perceived by him through his own senses.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  However, the Board emphasizes that it is not obligated to accept these assertions of symptomatology as fact if they are found to not be credible.  Caluza v. Brown, 7 Vet. App. 498 (1995).  However, in Mitchell v. Shinseki, 25 Vet. App. 32 (2011),  the Court recently clarified that there is a difference between pain that may exist in joint motion as opposed to pain that actually places additional limitation of the particular range of motion.  Specifically, the Court specifically discounted the notion that the highest disability ratings are warranted under DCs 5260 and 5261 where pain is merely evident as it would lead to potentially "absurd results."  Id. at 10-11 (limiting the scope and application of its prior holding in Lichtenfels v. Derwinski, 1 Vet. App. 484 (1991)).  Here, there is simply no evidence demonstrating that the Veteran experiences functional loss of his shoulder to the equivalent of 25 degrees from the side.

Notwithstanding the above, the Board has considered other potentially applicable Diagnostic Codes that may provide a basis for separate evaluations for the left shoulder but finds that they are not applicable.  With regard to Diagnostic Code 5200, because ankylosis of the scapulohumeral articulation has not been shown, this provision is not for application.  Further, no impairment of the humerus has been shown, therefore DC 5202 is not warranted.  Similarly, as nonunion of the clavicle and scapula has not been shown, DC 5203 is not for application in this case.  Accordingly, as the Veteran's residuals of a shrapnel wound to the left shoulder is manifested by degenerative joint disease that limits motion at the shoulder level, the Board finds that the evidence demonstrates limitation of motion that more nearly approximates a 20 percent evaluation under the provisions of DC 5201.  

The Board has also considered the Veteran's statements regarding left shoulder pain, limitation of motion, and its affect on his daily activities including chores (moderate), shopping (moderate), exercise (severe), sports (severe), recreation (moderate), traveling (mild), feeding (mild), bathing (mild), dressing (mild), and grooming (moderate).  The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) (table); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, shoulder pathology is not the type of disorder for which a lay person can provide competent evidence regarding the degree of severity.  Thus, the Board finds that the statements by the Veteran regarding the overall severity of his disability lack probative value as he is not competent to evaluate the severity of his symptoms.  

Moreover, the Board acknowledges the Veteran's belief that his symptoms are of such severity as to warrant a higher rating; however, disability ratings are made by the application of a schedule of ratings which is based on average impairment of earning capacity as determined by the clinical evidence of record.  Therefore, the Board finds that the medical findings, which directly address the criteria under which the disabilities are evaluated, more probative than the Veteran's assessment of the severity of his disabilities.  

Next, the disability does not warrant referral for extraschedular consideration.  In exceptional cases where schedular ratings are found to be inadequate, consideration of an extraschedular rating is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extraschedular rating is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of the Veteran's service- connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as governing norms.  Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are present, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

In this case, there has been no showing that the Veteran's disability picture for his left shoulder disability could not be contemplated adequately by the applicable schedular rating criteria discussed above.  The criteria provide for higher ratings, but as has been explained thoroughly herein, the currently assigned rating adequately describes the severity of the Veteran's symptoms for this disability during the periods of appeal.  Given that the applicable schedular rating criteria are adequate, the Board need not consider whether the Veteran's left shoulder disability picture includes such exceptional factors as periods of hospitalization and interference with employment.  Referral for consideration of the assignment of a disability rating on an extraschedular basis is not warranted.  See Thun, 22 Vet. App. at 111.

Finally, although the Veteran has submitted evidence of a medical disability, and made a claim for the highest rating possible, he has not submitted evidence of unemployability, or claimed to be unemployable; therefore, the question of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities has not been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  


ORDER

Service connection for an acquired psychiatric disorder including PTSD, is granted, subject to the laws and regulations governing monetary awards.

A compensable rating for a left shoulder scar that is superficial and painful, is granted, subject to the laws and regulations governing monetary awards. 

A separate 20 percent rating for degenerative arthritis of the left shoulder, is granted, subject to the laws and regulations governing monetary awards. 

REMAND

Regarding the issue of entitlement to a separate compensable rating for a muscle group injury due to the shrapnel wound with retained foreign body, unfortunately a remand is required.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

As discussed above, the Veteran's left shoulder was hit by shrapnel from a grenade in service.  An August 1966 hospital record indicates that immediate treatment in service included cleaning and debridement of the wound.  The August 1966 record further indicates that he subsequently underwent surgery for a secondary wound closure.  The shrapnel wound was noted to be just over the clavicle and was approximately 8cm in length.  Service X-rays indicated that a 1 cm metallic fragment was embedded in the soft tissues of the inferior aspect of the mid-clavicular region.  An October 2007 X-ray report indicated diagnoses of degenerative joint disease as well as tendonitis in the [left] shoulder.  (As noted above, the Board has inferred that the references to "right" shoulder diagnoses in the X-ray report are typographical errors.)  The October 2007 VA examiner opined that the Veteran's left shoulder disability was related to the shrapnel injury. 

The Veteran is service connected for a scar with a retained foreign body as well as arthritis with limitation of motion, all due to the shrapnel injury noted above.  He was afforded a VA examination in October 2007 in connection with his claim for an increased rating due to limitation of motion.  However, the examination report did not fully provide the information necessary to properly rate any possible muscle group injury to the left (minor) shoulder.  Specifically, the extent of tissue loss and degree to which strength and endurance were lost were not discussed, and there was no discussion of the cardinal signs and symptoms of a muscle disability under 38 C.F.R. § 4.56, including loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination, and uncertainty of movement.  

Based on the foregoing, the Veteran should be provided a examination in order to determine whether he is entitled to a separate compensable rating for a muscle group injury.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate). 

The Veteran should be advised that failure to report for any scheduled examination may result in the denial of his claim. 38 C.F.R. § 3.655 (2011).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for the appropriate VA examination. The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  All necessary tests should be conducted. 

The examiner must discuss whether any muscle group is affected by the shrapnel injury with retained foreign body, and its severity.  The examiner should comment on whether there is/are: Ragged, depressed and adherent scars indicating wide damage to muscle groups in missile track; Palpation shows loss of deep fascia or muscle substance, or soft flabby muscles in wound area; Muscles swell and harden abnormally in contraction; Tests of strength, endurance, or coordinated movements compared with the corresponding muscles of the uninjured side indicate severe impairment of function; X-ray evidence of minute multiple scattered foreign bodies indicating intermuscular trauma and explosive effect of the missile; Adhesion of scar to one of the long bones, scapula, pelvic bones, sacrum or vertebrae, with epithelial sealing over the bone rather than true skin covering in an area where bone is normally protected by muscle; Diminished muscle excitability to pulsed electrical current in electrodiagnostic tests; Visible or measurable atrophy; Adaptive contraction of an opposing group of muscles; Atrophy of muscle groups not in the track of the missile, particularly of the trapezius and serratus in wounds of the shoulder girdle; and/or Induration or atrophy of an entire muscle following simple piercing by a projectile.

The examiner should also discuss the extent of any loss of power, weakness, lowered threshold of fatigue, fatigue- pain, impairment of coordination, and uncertainty of movement.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

2.  The RO/AMC must notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address. It must also be indicated whether any notice that was sent was returned as undeliverable.

3.  Thereafter, the RO should re-adjudicate the issue on appeal. If any benefit sought remains denied, the Veteran and the representative should be provided with a supplemental statement of the case (SSOC).

The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include the applicable law and regulations considered pertinent to the issues, as well as a summary of the evidence received since the issuance of the last SSOC. An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


